EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Tucker on 03/22/21.
The application has been amended as follows: 
Please replace Claims 21-26, 28-30, 34, 35, 40 and 41 as follows.
Please add new Claims 42-60 as follows.

21. (currently amended)  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: 	receiving a first message from a first computing system, wherein:		the first message comprises a first set of action items; and		at least some of the first set of action items in the first message are associated with a transaction between the first computing system and a second computing system;	accessing, by the second computing system, a distributed ledger after receiving the first message, wherein:		the distributed ledger comprises one or more records corresponding to the first computing system; and 		at least some of the one or more records correspond to a second set of action items;first message using [[the]]a block chain log, wherein the auditing comprises:		determining that at least one of the first set of action items in the first message matches with at least one of the second set of action items [[in the]]to which the one or more records correspond;	in response to auditing, forming, by the second computing system, a response corresponding to the first set of action items to the first message from the first computing system; and	transmitting the response from the second computing system to the first computing system.

22. (currently amended)  The medium of claim 21, wherein the operations further comprising:	adding the first set of action items to a first log, associated with the first computing system, prior to the first message being transmitted to the second computing system; and	adding the first set of action items and the response to a second log, associated with the second computing system, prior to the response being transmitted to the first computing system.

23. (currently amended)  The medium of claim 22, wherein:	 the first set of action items is added to the second log within a threshold duration of time from the addition of the one or more action items to the first log. 

24. (currently amended)  The medium of claim 21, wherein the operations further comprising:	adding the first set of action items to the distributed ledger after auditing the first message and prior to transmitting the response to the first computing system.

25. (currently amended)  The medium of claim 24, wherein the addition of the first set of action items to the distributed ledger comprises:	assigning a hash value to each of the first set of action items;in the blockchain log.

26. (currently amended)  The medium of claim 25, wherein assigning the hash value is performed using 

28. (currently amended)  The medium of claim 21, wherein:	 the first message is received, from [[a]]the first computing system, and transmitted, from the second computing system, by a software-as-a-service (SaaS) application. 

29. (currently amended)  The medium of claim 28, wherein the operations further comprising:	a third computing system, independent of the first and the second computing systems, performing auditing the first message 

30. (currently amended)  The medium of claim 29, wherein the operations further comprising:	receiving a second message from the first computing system, wherein:		the second message comprises a third set of action items; and		at least some of the third set of action items in the second message are associated with a transaction between the first computing system and the second computing system;	accessing, by the second computing system, a distributed ledger after receiving the second message, wherein:		the distributed ledger comprises one or more records corresponding to the first computing system; and 		at least some of the one or more records correspond to a fourth set of action items;	forming, by the third computing system, a flagged message when at least one of the third set of action items in the second message does not match at least one of the fourth set of action items to which the one or more records correspondmessage to the first computing systems and the second computing systems. 

34. (currently amended)  The medium of claim 32, wherein:	the specified period of time is determined based on a threat level or a priority level of the first message. 

35. (currently amended) The medium of claim 21, wherein:	the distributed ledger is a decentralized block chain log.

40. (currently amended)  The medium of claim 21, wherein the auditing the first message using the block chain log is performed independently by the second computing system.

41. (currently amended)  A method, comprising:	receiving a first message from a first computing system, wherein:		the first message comprises a first set of action items; and		at least some of the first set of action items in the first message are associated with a transaction between the first computing system and a second computing system;	accessing, by the second computing system, a distributed ledger after receiving the first message, wherein:		the distributed ledger comprises one or more records corresponding to the first computing system; and 		at least some of the one or more records correspond to a second set of action items;	auditing the first message using a block chain log, wherein the auditing comprises:		determining that at least one of the first set of action items in the first message matches with at least one of the second set of action items to which the one or more records correspond;	in response to auditing, forming, by the second computing system, a response corresponding to the first set of action items to the first message from the first computing system; and	transmitting the response from the second computing system to the first computing system.

42. (new)  The method of claim 41, further comprising:	adding the first set of action items to a first log, associated with the first computing system, prior to the first message being transmitted to the second computing system; and	adding the first set of action items and the response to a second log, associated with the second computing system, prior to the response being transmitted to the first computing system.

43. (new)  The method of claim 41, wherein:	 the first set of action items is added to the second log within a threshold duration of time from the addition of the one or more action items to the first log. 

44. (new)  The method of claim 41, further comprising:	adding the first set of action items to the distributed ledger after auditing the first message and prior to transmitting the response to the first computing system.

45. (new)  The method of claim 44, wherein the addition of the first set of action items to the distributed ledger comprises:	assigning a hash value to each of the first set of action items;	assigning a timestamp to the hash value; and	storing the hash value in the blockchain log.

46. (new)  The method of claim 45, wherein assigning the hash value is performed using means for hashing.

47. (new)  The method of claim 45, wherein assigning the hash value is performed using a hashing algorithm, wherein the hashing algorithm comprises:	Rabin’s Algorithm;	Message-Digest Algorithm 5;	Secure Hash Algorithm 512; or	Secure Hash Algorithm 256.

48. (new)  The method of claim 41, wherein:	 the first message is received, from [[a]]the first computing system, and transmitted, from the second computing system, by a software-as-a-service (SaaS) application. 

49. (new)  The method of claim 48, further comprising:	a third computing system, independent of the first and the second computing systems, performing auditing the first message using the block chain log stored on the third computing system.

50. (new)  The method of claim 49, further comprising:	receiving a second message from the first computing system, wherein:		the second message comprises a third set of action items; and		at least some of the third set of action items in the second message are 

51. (new)  The method of claim 41, wherein:	 a copy of the distributed ledger is maintained by the first computing system, the second computing system, and an external computing system.

52. (new)  The method of claim 51, wherein:	the copy of the distributed ledger is transmitted, by the external computing system, to the first and the second computing systems within a specified duration of time.

53. (new)  The method of claim 52, wherein:	the specified period of time is determined by a cyber-security administrator associated with the external computing system.

54. (new)  The method of claim 52, wherein:	the specified period of time is determined based on a threat level or a priority level of the first message. 

55. (new)  The method of claim 41, wherein:	the distributed ledger is a decentralized block chain log.

56. (new)  The method of claim 41, wherein:	the first computing system is associated with an enterprise, wherein:		the enterprise is a logistics company implementing goods order fulfillment operations; 		the enterprise is a credit card issuer;		the enterprise is a lender;		the enterprise is an insurance company;		the enterprise is an insurance company;		the enterprise is a vehicle seller;		the enterprise is a seller of goods, 		the enterprise is a wireless operator, or		the enterprise is a bank.

57. (new)  The method of claim 41, wherein:	a hash value is assigned to each action from the action items in the one or more records corresponding to the first computing system.

58. (new)  The method of claim 41, further comprising:	steps for verifying authenticity.

59. (new)  The method of claim 41, further comprising:	steps for determining a set of actions required to secure non-repudiable transactions. 

60. (new)  The method of claim 41, wherein the auditing the first message using the block chain log is performed independently by the second computing system.


Terminal Disclaimer
The terminal disclaimer filed on 01/04/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,484,343 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435